Citation Nr: 0215612	
Decision Date: 11/04/02    Archive Date: 11/14/02

DOCKET NO.  97-13 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel


INTRODUCTION

The veteran had active service from December 1966 until 
December 1968 and again from August 1969 until June 1970.  
This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a July 1996 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in St. Louis, 
Missouri, which denied the benefit sought on appeal.

The Board notes that in his April 1997 substantive appeal, 
the veteran had expressed his desire for a personal hearing 
before a member of the Board.  In correspondence dated 
November 1997, the veteran withdrew his request for a 
hearing.   


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has   been obtained by the RO.

2.  An August 1991 BVA decision denied service connection for 
PTSD on the basis that new and material evidence had not been 
submitted to reopen the previously denied claim.  

3.  The evidence associated with the claims file subsequent 
to the August 1991 BVA decision, when viewed in the context 
of the entire record, is so significant that it must be 
considered in order to fairly decide the merits of the claim.

4.  The evidence of record does not contain a current 
diagnosis of PTSD.


CONCLUSIONS OF LAW

1.  The BVA's August 1991 decision denying the veteran's 
request to reopen a claim for entitlement to service 
connection for PTSD is final. 38 U.S.C.A. § 7104 (West 1991 & 
Supp. 2002); 38 C.F.R. § 20.1100 (2002).

2.  The evidence received subsequent to the BVA's August 1991 
denial is new and material, and the requirements to reopen a 
claim of entitlement to service connection for PTSD have been 
met.  38 U.S.C.A. §§ 5108, 7104 (West 1991); 38 C.F.R. 
§§ 3.156, 20.1105 (2002). 

3.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5103A, 5107(b) (West 1991 & Supp. 2002); 
66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. 
§§ 3.102, 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial matters

Procedural history

The veteran's claim of entitlement to service connection for 
PTSD was initially considered and denied by the RO in an 
August 1984 rating decision.  The veteran initiated but did 
not perfect an appeal and the decision became final.  In May 
1989, the veteran sought to reopen his claim.  A June 1989 
rating decision denied the claim.  While that determination 
appeared to deny on the merits, upon appellate review by the 
Board in June 1990, the issue was characterized as whether 
new and material evidence had been presented to reopen the 
claim.  The Board ordered a remand to accomplish further 
development.  Following such development, the RO confirmed 
the denial in a February 1991 rating decision.  The matter 
returned to the Board in August 1991.  At that time it was 
found that new and material evidence had not been submitted.  
In March 1996, the veteran again sought to reopen his claim.  
In a July 1996 rating decision, that claim was denied, 
apparently on the merits.  There was no discussion of new and 
material evidence in the rating decision.  The veteran 
appealed the July 1996 determination.  The matter came before 
the Board in May 1998.  At that time, a remand was ordered. 

As noted above, following the Board's August 1991 
determination that new and material evidence had not been 
submitted, a subsequent rating decision in July 1996 
considered the veteran's claim on the merits.   However, due 
to the finality of the August 1991 rating decision, the Board 
finds that the veteran's claim of service connection for PTSD 
is more appropriately framed as set forth in the ISSUE 
portion of this decision.  This is significant to the Board 
because the preliminary question of whether a previously 
denied claim should be reopened is a jurisdictional matter 
that must be addressed before the Board may consider the 
underlying claim on its merits.  Barnett v. Brown, 8 Vet. 
App. 1, 4, (1995), aff'd, Barnett v. Brown, 83 F.3d 130 (Fed. 
Cir. 1996).  Therefore, regardless of the way the RO 
characterized the issue, the initial question before the 
Board is whether new and material evidence has been 
presented.

Duty to assist/notify

There has been a significant change in the law during the 
pendency of this appeal.  The Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West Supp. 2002).  The legislation has eliminated the well-
grounded claim requirement, has expanded the duty of VA to 
notify the appellant and the representative, and has enhanced 
its duty to assist an appellant in developing the information 
and evidence necessary to substantiate a claim.  See 
generally VCAA.  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) that is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

The United States Court of Appeals for Veterans Claims 
(Court) held in Holliday v. Principi, 14 Vet. App. 280 (2001) 
that the VCAA was potentially applicable to all claims 
pending on the date of enactment, citing Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  Subsequently, however, the United 
States Court of Appeals for the Federal Circuit held that 
Section 3A of the VCAA (covering the duty to notify and duty 
to assist provisions of the VCAA) was not retroactively 
applicable to decisions of the Board entered before the 
effective date of the VCAA (Nov. 9, 2000).  Bernklau v. 
Principi, 291 F.3d 795 (Fed. Cir. 2002); See also Dyment v. 
Principi, 287 F.3d 1377 (Fed. Cir. 2002).  In reaching this 
determination, the Federal Circuit appears to reason that the 
VCAA may not apply to claims or appeals pending on the date 
of enactment of the VCAA.  However, the Federal Circuit 
stated that it was not reaching that question.  The Board 
notes that VAOPGCPREC 11-2000 (Nov. 27, 2000) appears to hold 
that the VCAA is retroactively applicable to claims pending 
on the date of enactment.  Further, the regulations issued to 
implement the VCAA are to be applicable to "any claim for 
benefits received by VA on or after November 9, 2000, the 
VCAA's enactment date, as well as to any claim filed before 
that date but not decided by VA as of that date."  66 Fed. 
Reg. 45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 1991).  For purposes of this determination, the Board 
will assume that the VCAA is applicable to claims or appeals 
pending on the date of enactment of the VCAA.

The Board finds that while the VCAA was enacted during the 
pendency of this appeal, and thus, has not been considered by 
the RO, there is no prejudice to the veteran in proceeding 
with this appeal, as the requirements for the VCAA have 
already been met.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (when the Board addresses a matter not addressed by 
the RO, the Board must provide an adequate statement of 
reasons and bases as to why there is no prejudice to the 
veteran).  

Regarding the VCAA, the Board finds that the veteran was 
provided adequate notice as to the evidence needed to 
substantiate his claim, which included copies of the rating 
actions, a statement of the case issued in February 1997 and 
supplemental statements of the case issued in May 1997, 
September 1998 and April 2002.  Furthermore, the September 
1998 supplemental statement of the case informed the veteran 
with respect to the division of responsibilities between VA 
and the claimant in obtaining evidence. 

The Board finds that the RO made satisfactory efforts to 
ensure that all relevant evidence had been associated with 
the claims file.  As a result of such efforts, the claims 
file now includes service medical records and VA examination 
reports dated January 1971, January 1991, June 1996, December 
2000 and July 2001.  Moreover, VA outpatient treatment 
reports dated from April 2001 to August 2001 are associated 
with the claims file.  Additionally, a September 1990 VA 
medical opinion statement is of record.  Finally, the claims 
file contains treatment reports dated February 1996 to 
November 1997 from the Vet Center, a private facility. 

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file, and the veteran has not 
contended, that there are additional relevant records that 
have not yet been obtained.  Therefore, this case is now 
ready for appellate consideration.  

Relevant law and regulations

New and material

If new and material evidence is presented or secured with 
respect to a claim that has been finally disallowed, the 
claim shall be reopened and reviewed.  See 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.  When a veteran seeks to reopen a 
final decision, the first inquiry is whether the evidence 
presented or secured since the last final disallowance of the 
claim is "new and material."  Under 38 C.F.R. § 3.156(a), 
new and material evidence is defined as evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
Board notes that there has been a regulatory change with 
respect to the definition of new and material evidence, which 
applies prospectively to all claims made on or after August 
29, 2001.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. § 3.156(a)).   As the veteran 
filed his claim prior to this date, the earlier version of 
the law remains applicable in this case.

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously disallowed 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).  If it is determined that new and material evidence 
has been submitted, the claim must be reopened.  VA may then 
proceed to evaluate the merits of the claim on the basis of 
all evidence of record, but only after ensuring that the duty 
to assist the veteran in developing the facts necessary for 
his claim has been satisfied.  See Elkins v. West, 12 Vet. 
App. 209 (1999), but see 38 U.S.C.A. § 5103A (West Supp. 
2002)(eliminates the concept of a well-grounded claim).

Service connection

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service.  38 U.S.C.A. § 1110 (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.303 (2002).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d).  

The elements required to establish a claim of service 
connection for PTSD have changed during the course of the 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  Under the current version of the law, service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a), a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f).  The provisions of 38 C.F.R. § 4.125(a) require 
that a diagnosis of a mental disorder conform to the 
Diagnostic and Statistical Manual, Fourth Edition (DSM-IV).  
Prior to March 1997, 38 C.F.R. § 3.304(f) provided that 
service connection for PTSD required medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  Both versions of this regulation must be 
considered in the present case since the change in regulation 
became effective during the course of the veteran's appeal.  

Further relating to claims of service connection for PTSD, in 
Zarycki v. Brown, the Court set forth the analytical 
framework and line of reasoning for determining whether a 
veteran was exposed to a recognizable stressor during 
service, which, as discussed above, is an essential element 
in solidifying a claim for service connection for PTSD.  6 
Vet. App. 91 (1993).  In Zarycki, it was noted that, under 38 
U.S.C.A. 1154(b), 38 C.F.R. 3.304(d) and (f), and the 
applicable provisions contained in VA Manual 21-1, the 
evidence necessary to establish the incurrence of a 
recognizable stressor during service to support a claim of 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  See Hayes v. 
Brown, 5 Vet. App. 60 (1993).  The determination as to 
whether the veteran "engaged in combat with the enemy" is 
made, in part, by considering military citations that 
expressly denote as much.  Doran v. Brown, 6 Vet. App. 283, 
289 (1994).  However, the Court has recently held that the 
Board may not rely strictly on combat citations or the 
veteran's MOS to determine if he engaged in combat; rather, 
other supportive evidence of combat experience may also be 
accepted.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996); West v. Brown, 7 Vet. App. 70, 76 (1994).  If combat 
is affirmatively indicated, then the veteran's lay testimony 
regarding claimed combat-related stressors must be accepted 
as conclusive as to their actual occurrence and no further 
development or corroborative evidence will be required, 
provided that the veteran's testimony is found to be 
"satisfactory," i.e., credible, and "consistent with the 
circumstances, conditions, or hardships of such service."  
Zarycki, 6 Vet. App. at 98.

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran, 6 Vet. 
App. at 288-89 (1994).  The veteran's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor.  Dizoglio, 9 Vet. App. at 166 (1996).  
Further, an opinion by a mental health professional based on 
a post-service examination of the veteran cannot be used to 
establish the occurrence of a stressor.  Moreau v. Brown, 9 
Vet. App. at 395-96 (1996); Cohen v. Brown, 10 Vet. App. 128 
(1997).  

Factual background

Upon enlistment in December 1966, the veteran had no 
psychiatric abnormalities.  His report of medical history 
denied any mental disorders.  Subsequent examinations in 
December 1968 and August 1969 also were negative for any 
mental problems.  A May 1970 psychiatric report noted that 
the veteran had displayed disruptive behaviors, had committed 
aggravated assault and was using drugs.  He was diagnosed 
with passive aggressive personality, chronic, moderate, 
manifested by impulsivity, immaturity, drug abuse and 
aggressive behavior.  Separation from the military was 
recommended.  His discharge examination referred to that 
psychiatric report and offered no other psychiatric 
diagnoses.    

Upon examination by VA in January 1971, the veteran was 
diagnosed with psychoneurosis, depressive reaction, chronic, 
associated with secondary cephalgia, moderately severe.

A July 1984 VA outpatient treatment report contained an 
impression of dysthymic disorder.  

In a September 1990 VA medical opinion, it was concluded that 
there was no evidence to support a diagnosis of PTSD.

A January 1991 VA examination contained assessments of 
alcohol dependence, drug abuse, by history, and mixed 
personality disorder.  

Upon VA examination in June 1996, the veteran described 
feelings of tension but not of a major mood or thought 
disorder.  Objective findings were normal as to thought, 
orientation, memory, abstractions, comprehension and 
judgment, and no homicidal or suicidal ideas were elicited.  
The veteran did not relate symptoms of persistent flashbacks, 
nightmares, avoidant behavior or persistent distressing 
recollections of service.  The veteran was not delusional and 
denied hallucinations.  The veteran was diagnosed with 
dysthymia, chronic, personality disorder, and heroin and 
alcohol dependency.  The examiner commented that, despite the 
veteran's decorations for heroism in action, he failed to 
describe specific examples of extraordinary stress or combat 
activities in service, other than one event in which he 
successfully extracted ambushed forces. 

Treatment notes from the Vet Center dated February and March 
1996 contain assessments of PTSD.  

In a November 1997 treatment report from the Vet Center, the 
examiner rendered a diagnosis of sub-diagnostic PTSD, with 
PTSD and major depressive disorder to be ruled out by further 
psychiatric examination.

The veteran was next examined by VA in December 2000.  He 
related a military history of being an artillery gunner.  The 
veteran was oriented times three.  His recent and remote 
memory were unimpaired.  Mood was euthymic, though he voiced 
paranoid thoughts regarding the military.  He showed impaired 
impulse control, did poorly with multiples and refused to do 
serial 7s.  He could not do digits backward or forward.  The 
diagnosis was personality disorder, mixed type, paranoid, 
antisocial and borderline.  The examiner noted that some 
symptoms of PTSD were exhibited, but there were not enough of 
such symptoms for a diagnosis.

The veteran was most recently examined in July 2001.  The 
veteran reported occasional dreams of combat, occurring less 
frequently than in the past.  Some months he had no combat 
dreams.  The veteran did not describe current intrusive 
thoughts or dissociative flashbacks, though he remarked that 
certain things, such as tall grass, reminded him of Vietnam.  
The veteran endorsed few avoidance symptoms and there was 
little evidence of significant interpersonal deficits.  The 
veteran stated that he did not actively seek to avoid things 
that reminded him of Vietnam.  The veteran also failed to 
report a loss of interest in activities.  Instead, he stated 
that he continued to play chess, read, watch television and 
listen to the radio.  The veteran reported an increased 
interest in religion and explained that he wished to pursue a 
GED.  The veteran reported that he had slept "okay" over 
the past 3 years, though he did have nights where he would 
toss and turn.  The veteran did not particularly endorse 
current outbursts of anger, though he stated that anger 
management had been a problem in the past.  The veteran 
denied being irritable and denied problems with 
concentration.  On prior neuropsychological testing, short-
term memory was noted to be a relative weakness and at the 
examination the veteran reported some difficulty with 
prospective memory and new learning.  The veteran endorsed 
some vigilance but there was no evidence of exaggerated 
startle response.  The veteran described his mood as 
"pleasant," and denied feeling nervous, anxious or worried.

Objectively, the veteran was well oriented in 3 spheres.  His 
mood was dysthymic with superficial but largely subdued 
affect.  Speech was regular, coherent and goal oriented.  
There was no evidence of looseness of associations or of a 
formal thought disorder.  He denied hallucinations and 
delusions.  He further denied suicidal or homicidal ideation.  
Cognitive functioning was grossly intact.  Abstraction was 
intact.  Concentration showed mild impairments and he 
evidenced intact registration and delayed recall.  

The examiner concluded that the veteran did not meet the DSM-
IV criteria for PTSD.  He stated that he concurred with the 
predominant and consistently rendered diagnosis of 
personality disorder, not otherwise specified, marked by 
predominantly antisocial traits.  The examiner added that a 
diagnosis of polysubstance abuse was also warranted.  

Analysis

New and material evidence

At the outset, the Board finds that the veteran has produced 
new and material evidence sufficient to reopen his claim for 
entitlement to service connection for hearing loss and for an 
ulcer condition.  See 38 U.S.C.A. §§ 5108, 7104(b); 38 C.F.R. 
§ 3.156(a).  The basis for this determination will be 
detailed below.

In an August 1991 rating decision, the RO determined that the 
veteran did not submit new and material evidence sufficient 
to reopen his claim of entitlement to service connection for 
PTSD.  The evidence associated with the claims file at the 
time of that determination included service medical records, 
a January 1971 VA examination report, and a record indicating 
a Commendation Medal for heroism in June 1968.  Also of 
record at the time of the last prior final denial were a VA 
outpatient treatment report dated July 1984 and a VA 
examination report dated January 1991.  Such evidence did not 
establish that the veteran had PTSD.  Therefore, the claim 
remained unopened.  

The evidence associated with the claims file subsequent to 
the August 1991 Board decision includes VA examination 
reports dated June 1996, December 2000 and July 2001.  Also 
new to the file are treatment reports dated February 1996 to 
November 1997 from the Vet Center.    

As noted earlier, the requirements to reopen a claim under 
38 C.F.R. § 3.156(a) are twofold.  First, a submission of 
evidence must be found to be "new."  Here, the medical 
evidence submitted subsequent to the August 1991 Board 
decision is not duplicative of records already associated 
with the file.  As such evidence is not cumulative or 
redundant, it is "new" under 38 C.F.R. § 3.156(a).  Second, 
the evidence presented must be "material."  Here, treatment 
reports dated February 1996 and March 1996 from the Vet 
Center contain assessments of PTSD.  Further, the VA 
examination reports in December 2000 and July 2001 contain 
medical opinions addressing whether the veteran exhibits the 
necessary criteria for a diagnosis of PTSD.  As such, these 
submissions bear directly and substantially upon the specific 
matter under consideration, namely, whether the veteran has a 
current diagnosis of PTSD, which is causally related to 
active service.  Therefore, the requirement of materiality 
has also been met.  As such, the newly submitted evidence is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  Accordingly, the Board 
concludes that the veteran has presented new and material 
evidence sufficient to reopen his claim of service connection 
for PTSD. 

Service connection

As previously stated, a successful service connection claim 
for PTSD will contain the following three elements: (1) a 
current medical diagnosis of PTSD; (2) medical evidence of a 
causal nexus between current symptomatology and the claimed 
in-service stressor; and (3) credible supporting evidence 
that the claimed in-service stressor actually occurred.  38 
C.F.R. 3.304(f); Moreau v. Brown at 389.  Here, the medical 
evidence of record fails to establish a present diagnosis of 
PTSD.  Given this finding, an award of service connection is 
not justified in this case.  The Board finds support for this 
conclusion in a decision of the United States Court of 
Appeals for Veterans Claims (Court), which interpreted the 
requirement of current disability thus: "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability."  See 38 U.S.C. § 1110.  In the absence of proof 
of a present disability there can be no valid claim.  Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).

In determining that the evidence of record does not establish 
a current diagnosis of PTSD, the Board acknowledges the 
treatment reports dated February 1996 and March 1996 from the 
Vet Center, which contain assessments of PTSD.  However, 
those assessments did not specifically state that the veteran 
met the criteria for PTSD as set forth in DSM-IV.  Moreover, 
the treatment providers did not state the symptoms upon which 
the diagnoses were based, minimizing the probative value of 
the assessments.  Indeed, the treatment notes indicated that 
the veteran was oriented times 3, with a pleasant mood and a 
normal affect.  Such findings do not support, and in fact 
contradict, the assessments of PTSD.  

The Board is more greatly persuaded by the conclusions 
offered by the VA examiners in December 2000 and July 2001.  
In both instances the examiners provided a thorough account 
of the veteran's subjective complaints as well as the 
objective findings noted, and stated that the veteran simply 
did not exhibit enough symptomatology to satisfy the criteria 
for a diagnosis of PTSD.  Due to the thoroughness of those 
reports, particularly the July 2001 report, which revealed 
minimal nightmares, an absence of intrusive thoughts, few 
interpersonal deficits, minimal avoidance behavior and 
minimal sleep problems, the Board finds justification for the 
examiner's conclusion that the veteran does not have PTSD.   

The conclusions of the VA examiners in December 2000 and July 
2001 are substantiated by further evidence of record, such as 
a June 1996 VA examination report, which contained 
impressions of dysthymia, chronic, personality disorder, and 
heroin and alcohol dependency.  In that report, the examiner 
noted the absence of many typical PTSD symptoms, such as 
persistent flashbacks, nightmares, avoidant behavior or 
persistent distressing recollections of service.

In summary, inasmuch as the veteran has no current diagnosis 
of PTSD, the preponderance of the evidence is against the 
veteran's claim and service connection for such is not 
warranted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  The Board recognizes the veteran's combat status, 
obviating the need to verify in-service stressors.  However, 
without a current diagnosis of PTSD, under either the old or 
new regulations, an in-service stressor cannot serve as a 
basis for a grant of service connection.  Accordingly, the 
veteran's claim of service connection for PTSD fails.  The 
benefit sought on appeal is denied. 


ORDER


Service connection for PTSD is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

